This case is a companion case with No 13805 in the Supreme Court styled Jennie Prichett, Mike Proctor, and Lizzie Snail, nee Prichett, plaintiffs in error, v. J. A. Jenkins and W. W. Hastings, defendants in error, 111 Okla. 29, and was submitted upon the same briefs.
In this case the property involved is described as follows:
"Southwest quarter of northwest quarter of northwest quarter (less 2 acres cemetery) and west half of southwest quarter of northeast quarter and southeast quarter of southwest quarter of northeast quarter of section 34, township 17 north, range 22 east of the Indian Base and Meridian, containing 38 acres, more or less, situated and located in Cherokee county, Okla."
This property is the remaining portion of the allotment of Henry Pritchett. In this case and the other above referred to, No. 13805, all of the allotment of Henry Pritchett was involved. The pleadings by the parties, both plaintiffs and defendants, in this case, are identical with the pleadings of the relative parties in the former, and the issues are identical. The only difference appearing is that in No. 13805 J. A. Jenkins was a defendant in the trial court, he being the purchaser of the land involved in that case, and R. A. Walters was a defendant in the instant case and the purchaser of the *Page 34 
land involved. The evidence submitted to the court in the two cases was precisely the same except as to the appraised value of the property and the amount of the bid. The findings and judgment of the trial court appealed from in this case are the same as the findings and judgment appealed from in 13805 except as to the one party defendant and the description of the property involved. We adopt the opinion in 13805 as the opinion in the instant case.
Upon the authorities cited in No. 13805, the judgment of the trial court in this case should be affirmed as to plaintiff Jennie Pritchett; and reversed as to the plaintiffs Mike Proctor and Lizzie Snail, nee Pritchett, with directions to the district court of Cherokee county to enter judgment in their favor as is directed in No. 13805.
By the Court: It is so ordered.